The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be:
Sawada (US 2019/0334519, of record) discloses the recited transistors (10,20), variable resistor circuit (30,40), where the resistor circuits comprising switches (33-2 - 33-n and 43-2 - 43-n). It is noted that this reference would likely be excepted under 35 U.S.C.102(b)(2)(C) being filed within one year of the effective filing date with a commonly owned disclosure. Further, no enabling/disabling circuitry is disclosed.
Rangarajan et al. (US 2012/0161850) discloses an RF buffer output signal with multiple modes, where switch circuits are coupled at the sources and gates of MOS transistors M1 and M2 in order to provide a particular mode.
Agut (US 2011/0260756) discloses a buffer circuit for matching the output of an output of a data transmission circuit with a capacitive load of high value ([0002]) and comprises first (P1) and second (N1) MOS transistors with a variable resistor circuit (R1, R2) between, the variable resistance circuit comprising switches (P11-P10, N21-N20; Fig.8). However, there is no “second switch” or any disabling circuity disclosed.
Sakamoto (US 6,320,407) discloses an output circuit with adjustable slew rate via the use of variable resistors (Fig.2)
Kato et al. (US 5,073,726) disclose buffer circuits with output enable functionality (Figs.1, 5).
However, none of the prior art discloses the recited “second switch coupled between the drain of the first MOS transistor and the second power supply voltage node” and “the control circuit performs control of making the first switch OFF and making the second switch ON when the clock signal fails to be output from the output node, and making the first switch ON and making the second switch OFF when the clock signal is output form the output node”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849